CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-2 of our report dated May 30, 2014, relating to the financial statements and financial highlights of Partners Group Private Equity, LLC, Partners Group Private Equity (Institutional), LLC, Partners Group Private Equity (TEI), LLC, Partners Group Private Equity (Institutional TEI), LLC, which appear in such Registration Statement.We also consent to the references to us under the headings "Financial Statements", "Independent Registered Public Accounting Firm" and "Financial Highlights" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Dallas, Texas June 13, 2014
